PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer. Claimant seeks to recover from respondent the cost for six copy machines in the amount of $13,885.21.
In its Answer, respondent admits the validity of the claim in the amount of *250$4,042.12, rather than the amount of $13,885.21. Respondent states that only $4,042.12 of the claimed $13,885.21 in charges include invoices incurred during a period prior to the termination of the former Workers’ Compensation Commission and the transfer of employees and certain assets to the Insurance Commission and charges for machines that were transferred to BrickStreet Insurance from the former Workers’ Compensation Commission. These charges are not the responsibility of respondent. Claimant has agreed that the amount owed by respondent is $4,042.12.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $4,042.12.
Award of $4,042.12.